NOTICE OF ALLOWABILITY
This Notice of Allowability addresses U.S. Application No. 13/687,996 (hereinafter “instant reissue application”), which is a continuation reissue of its parent reissue application, U.S. Application No 13/340,130 (hereinafter “130 application”), filed Dec. 29, 2011, now RE43912, issued Jan. 8, 2013, which is a reissue application of U.S. Application No. 12/289,571 (hereinafter “571 Application”), entitled “SEMICONDUCTOR INTEGRATED CIRCUIT”, which issued as U.S. Patent No. 7,696,788 (hereinafter “788 Patent”), issued April 13, 2010, which is a continuation application of continuation application U.S. Application No. 11/808,975, filed June 14, 2007, now U.S. Patent No. 7,459,934, issued Dec. 2, 2008, which is a continuation of Parent application Ser. No. 11/070,205, filed Mar. 3, 2005, now U.S. Pat. No. 7,274,210, issued Sep. 25, 2007. U.S. application number 14/301,197 is a continuation reissue application of the instant application. 
Based upon a review of the instant reissue application, the actual filing date of the instant application is November 28, 2012.

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions. 





REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application on February 24, 2021 after the Office Final rejection mailed September 24, 2020  (hereinafter “September 2020 Final”) and the Advisory Action mailed January 12, 2021 (hereinafter “January 2021 Advisory“).  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the September 2020 Final and January 2021 Advisory have been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on February 24, 2021 (hereinafter “February 2021 Amendment”) has been entered.
AMENDMENT 
	The February 2021 Amendment has been fully considered and entered.  This action is in response to the February 2021 Amendment. 
				STATUS OF CLAIMS
 	The status of the claims in this proceeding is as follows:  
As a result of multiple amendment, claims 1-48 and 50 were canceled.
New claims 49 and 51-63 have been added.
 Currently, claims 49 and 51-63 are pending in this reissue application.  Of these, claim 49 is independent claim. 

RESPONSE TO AMENDMENT
Applicant’s arguments with respect to broadening reissue have been considered but are moot because the broadening reissue was not apply in the Final Office action on matter specifically challenged in the argument.

As noted in the last Office action, the objection for the statement under 37 C.F.R. §3.73(c) filed on June 7, 2016 have been withdrawn.  

As noted in the last Office action, the rejection of claims 49-63 as being based upon a defective consent under 35 U.S.C. 251 have been withdrawn.

The rejection based upon a defective reissue declaration has been withdrawn as necessitated by a statement of error provided in the remarks, page 15, accompanying the February 2021 Amendment. 

The claim rejection under 35 U.S.C. 112, second paragraph has been withdrawn as necessitated by the February 2021 Amendment.  Claim 50 has been canceled.

As noted in the last Office action, the objection to the Abstract has been withdrawn as necessitated by the first page of the ‘788 Patent filed on June 4, 2015. 

	REASONS FOR ALLOWANCE
Regarding claim 49:  As noted in the last Office action, the prior arts do not specifically disclose or teach “a third branch line electrically connected to the first circuit cell and the second circuit cell so that when the power switch cell electrically disconnects the first power line from the first branch line, the third branch line continues to supply the second potential from the second power line to the first circuit cell and the second circuit cell”.
Claims 51-63 are allowed at least by virtue of their dependency from independent claim 49.
CONCLUSION
Claims 49 and 51-63 are allowed. 
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MY TRANG TON whose telephone number is 571-272-1754.  The Examiner can normally be reached on 7:00AM-5:30 PM, Monday - Thursday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MY TRANG TON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                                

Conferees: 
/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992